Order entered December 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00825-CR

                TALYLE ELDANTE MEADERDS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-76609-N

                                    ORDER

      Before the Court is the December 13, 2022 request of court reporter Karren

Jones for an extension of time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by December 23, 2022.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE